In an action to recover damages for fraud, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Parga, J.), entered July 2, 2001, which, after a nonjury trial, and the granting of the motion of the defendant Toshiba America Medical Systems, Inc., pursuant to CPLR 4401 for judgment as a matter of law, is in favor of that defendant and against her.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly granted the motion of the defendant Toshiba America Medical Systems, Inc. (hereinafter Toshiba), made at the close of the plaintiff’s evidence. In this action to recover damages for fraud, the plaintiff had the burden to prove, by clear and convincing evidence, inter alia, that Toshiba knowingly made a false representation to her (see C.P.J. Inc. v 234 High Seas Rest. Corp., 260 AD2d 524; Iannucci v Viscardi, 251 AD2d 379; Brown v Lockwood, 76 AD2d 721, 730; see also Matter of Chrils v Nassau County Civil Serv. Commn., 277 AD2d 226, 228; Abrahami v UPC Constr. Co., *428224 AD2d 231, 233). The plaintiff failed to establish that Toshiba made any such representation.
The plaintiffs remaining contentions are without merit. S. Miller, J.P., Friedmann, Crane and Rivera, JJ., concur.